196 P.3d 465, 477 (2008). 1 Therefore, we conclude that Gonzalez is not
                entitled to relief, and we
                             ORDER the judgment of conviction AFFIRMED.

                                                          (3,p
                                                           ,                      J.
                                                   Gibbons




                                                                                  J.



                cc:    Seventh Judicial District Court Dept. 2
                       State Public Defender/Ely
                       State Public Defender/Carson City
                       Attorney General/Carson City
                       White Pine County District Attorney
                       White Pine County Clerk




                      'The district court imposed a prison term of 12-34 months after
                stating it was "not inclined to grant probation" due to Gonzalez's criminal
                history and inability to successfully complete prior probationary terms
                and/or diversion programs.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A

                eit;